IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-90,274-01


                      EX PARTE COY CALVIN REEVES, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. DC-F201800605-A IN THE 413TH DISTRICT COURT
                           FROM JOHNSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

attempted aggravated kidnapping. In counts one and two, he was sentenced to twelve years’

imprisonment, and in count three, he was placed on probation for ten years. He did not appeal his

convictions.

        Applicant’s claims relating to counts one and two are denied. His claims relating to count

three are dismissed. See Ex parte Renier, 734 S.W.2d 349, 351 (Tex. Crim. App. 1987).

Accordingly, this application is denied in part and dismissed in part.
                            2

Filed: September 11, 2019
Do not publish